DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-10, and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record to the instant claims is that of Tang (US 2011/0274888) and Shimada (US 2013/0245160).  The prior art differs in that Tang requires nanofibers materials and other materials (Paragraphs 26-29) as well as an epoxy matrix (Paragraph 47) and Shimada requires an epoxy resin (Paragraph 10) excluded from the closed language transitional phrase “consisting of” and there is no teaching or suggestion to omit these materials.
Other newly discovered prior art is that of Tung et al. (US 2002/0124955) which teaches particle filled adhesive (abstract), but requires a thermosetting resin (Paragraph 29).  Katayama et al. (US 2011/0210407) teaches adhesive films (abstract) including thermoplastic polyimides (Paragraph 18), but requires that the curing temperature be 200 ˚C or lower as above 200 ˚C is problematic for the resulting adhesive film (Paragraph 177).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see remarks, filed 21 January 2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7, 9-10, and 20-31 has been withdrawn.  As outlined above, the cited prior art requires materials excluded from the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784